DETAILED ACTION
Status of Claims
	Claims 1-16 are pending.
	Claims 9-16 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 8 November 2022 is acknowledged.  Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrasing including “the number of the suction channel is one” is indefinite because it is unclear if the phrasing is referring to a labelling of the suction channel, a quantity of suction channel(s) or some other scenario.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rose et al. (US 2022/0220628; the filing date of Provisional Application 63/136868 is relied upon). 
	Regarding claim 1, Rose discloses an electrochemical treatment system (title, [0026]) (= an electroplating device), comprising: 
	Fluid supply ports (e.g. 16, 20) [0060] (= an electrolyte channel for jetting an electrolyte; regarding the claimed “production panel”, the material or article worked upon does not limit an apparatus claim, MPEP § 2115); 
	An anode (13) disposed on an outer surface of the inlets (i.e. on the exterior of the inlet channels) (Figure 3) (= an electroplating assembly disposed on an outer surface of the electrolyte channel, wherein the electroplating assembly comprises an anode disposed on the outer surface of the electrolyte channel), collection or return flow ports (e.g. 17, 24) [0012], [0062] (= a suction channel provided in the anode which is used for absorbing an electrolyte in a direction opposite to a jet-plating direction),
	The assembly is configured to be handheld or larger for use with a robot and can be moved over the component to be treated [0021] and is moved relative to the surface [0058] (= wherein the electroplating assembly is movably disposed on the outer surface of the electrolyte channel to adjust a distance between the electroplating assembly and the production panel; the Examiner interprets that instant phrase as indicating that the electroplating assembly is on the outer surface of the electrolyte channel and is movable).
	Regarding claim 2, Rose discloses a housing (50) (= shielding coating).  Regarding the phrasing of “anode is coated”, the phrasing is directed towards the manner of producing the apparatus or device and does not further limit the claimed device. Further, the housing of Rose is coating (e.g. covering) the electrode and fluid system and therefore reads on a shielding coating.   
	Regarding claim 4, Rose discloses wherein the number of the suction channel is one (40) and the channel is configured in an annular shape in the anode (72) (Figure 9) [0067].  
Regarding claim 7, Rose discloses the devices comprising pump(s) (6a, 6b, P1, P2) and fluid reservoirs (1, 2, 84, 86) which are in communication with each other with the inlets and outlets.  The fluid circulating system of Rose is fluidly connected and therefore reads on the claimed communication [0015], [0022] (Figures 1 and 11).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2022/0220628). 
Regarding claim 3, Rose discloses a plurality of collection or return flow ports.  Rose discloses that the distances from the individual alternating supply flow ports and the individual alternating return flow ports can be engineered and optimized to ensure non-drippage performance and uniform electrochemical treatment in a timely fashion [0009].  Therefore before the effective filing date of the claimed invention it would have been obvious to produce the device wherein the plurality of suction channels are disposed at an equal interval in the anode since Rose discloses optimizing the position of the ports.  
Regarding claim 6, the phrasing of claim 6 is merely a duplication of parts.  The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2022/0220628) in view of He et al. (US 2016/0273119).
Regarding claim 5, Rose fails to disclose a diffuser disposed between the electroplating unit and the production panel.
In the same or similar field of electroplating, He discloses a device comprising a flow-shaping element (e.g. 725 = diffuser) disposed between the wafer (705; production panel) and flow channels (e.g. 723).  The flow-shaping element of He is disposed for controlling the flow of electrolyte to produce uniform electroplating [0047]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising a diffuser because He discloses that positioning a flow-shaping element between a wafer and flow channels improves the uniformity of electroplating.  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2022/0220628) in view of Mathieu (US 6,685,817). 
Regarding claim 8, Rose fails to disclose the device further comprising an oscillation frame for placing the production panel.
In the same or similar field, Mathieu discloses an electroplating device (title) comprising an oscillating wafer being held by a substrate holder (202B) for ensuing more uniform plating (Col. 14 lines 57-67).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising an oscillation frame because Mathieu discloses an electroplating device (title) comprising an oscillating wafer being held by a substrate holder (202B = oscillation frame) for ensuing more uniform plating (Col. 14 lines 57-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,830,334 – electrolyte inlet and outlet

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795